                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


CESSNA FINANCE CORPORATION,

                               Plaintiff

      vs.                                         Case No. 13-1311-SAC

VYWB, LLC and PARMJIT S. PARMAR,

                         Defendants.


                          MEMORANDUM AND ORDER


            The case comes before the court on the motion of the plaintiff

Cessna Finance Corporation (“CFC”) to renew judgment and the renewal

affidavit filed by its attorney. ECF## 52 and 53. In November of 2014, this

court entered a money judgment against the defendants on both counts.

According to the plaintiff’s counsel’s affidavit, the defendants “have made no

payments toward the obligations embodied in” the court’s money judgment

and that the remaining balances due are on count one--$4,547,427.84 with

interest accruing at the rate of 5.65% from and after June 20, 2014, and on

count two--$5,216,936.96 with interest accruing at the rate of 5.65% from

and after June 20, 2014, plus attorneys’ fees and expenses in the amount of

$50,000 through the date of judgment. ECF# 52, ¶ 5. Though believing that

the filing of its counsel’s affidavit suffices under state law to renew the

judgment under K.S.A. 60-2403(a) and Fed. R. Civ. P. 69(a)(1), the plaintiff
is cautious also to move this court to grant its motion for renewing this

federal money judgment pursuant to Fed. R. Civ. P. 81(b), if applicable.

            As the Tenth Circuit has said in McCarthy v. Johnson, 1999 WL

46703, at *1 (10th Cir. Feb. 3, 1999), “we think it beyond question that

renewal of a judgment is a type of relief available to litigants, and that the

requirements governing the granting of such relief are governed by state

law. See Fed. R. Civ. P. 69(a).” See also Roberts v. Summers, 2014 WL

3400735, at *1 (D. Kan. Jul. 10, 2014) (Fed. R. Civ. P. 69(a) binds a federal

court to follow state law for execution of judgment procedures); Denton v.

Dodson, 2014 WL 1653251, at *1 (N.D. Okla. Apr. 24, 2014) (“State law

governs the procedure on execution of judgments in federal court. Fed. R.

Civ. P. 69(a)(1).”).


            The court finds that the renewal affidavit of plaintiff’s counsel

substantially complies with the requirements of K.S.A. 60-2403(a) and that

the plaintiff has provided notice of this motion, memorandum and affidavit to

the judgment debtors by service upon their counsel of record.

      IT IS THEREFORE ORDERED that the plaintiff’s judgment is hereby

renewed for an additional five years from the date of the affidavit’s filing,

and the plaintiff’s motion (ECF# 53) is granted.




                                       2
Dated this 22nd day of October, 2019, Topeka, Kansas.



                       s/Sam A. Crow
                       Sam A. Crow, U.S. District Senior Judge




                                    3
